Citation Nr: 1428451	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to higher initial disability ratings for an acquired psychiatric disorder (diagnosed as major depression, dysthymia, anxiety disorder, and conversion disorder), currently rated as 30 percent disabling since January 14, 2002, 50 percent disabling since February 21, 2008, and 70 percent disabling since March 30, 2010.

2.  Entitlement to an effective date earlier than March 30, 2010, for the award of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than January 14, 2002, for the grant of service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 1983, and from November 1983 to March 1989.

The Veteran's claims centering around his acquired psychiatric disorder come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for an acquired psychiatric disorder, in accordance with an April 2009 Board decision that granted service connection for acquired psychiatric disorder.  The RO assigned an initial disability rating of 30 percent for the acquired psychiatric disorder, retroactively effective from January 14, 2002.  The RO also assigned an initial disability rating of 50 percent for the acquired psychiatric disorder, retroactively effective from February 21, 2008.  The Veteran filed a Notice of Disagreement (NOD) in September 2010, appealing the initial disability ratings assigned and the effective date assigned for the grant of service connection.  The RO issued another rating decision in May 2010, which increased the disability rating for the acquired psychiatric disorder to 70 percent, retroactively effective from March 30, 2010.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The RO then issued a Statement of the Case (SOC) in November 2010.  In January 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's TDIU claim comes before the Board on appeal from a November 2010 rating decision of the RO in Louisville, Kentucky, which granted entitlement to a TDIU, retroactively effective from March 30, 2010.  The Veteran filed a NOD in January 2011, appealing the effective date assigned.  The RO issued a SOC in November 2011.  In January 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Board notes that the RO characterized one of the issues on appeal as "entitlement to an effective date earlier than February 21, 2008, for the award of a 50 percent disability rating for the acquired psychiatric disorder."  However, the Veteran's representative, in a May 2012 statement, recharacterized the issue as shown on the title page - namely, that the Veteran was seeking entitlement to higher initial disability ratings for his acquired psychiatric disorder, currently staged at 30, 50, and 70 percent.  Accordingly, the Board has adjusted the issues on the title page as shown.  

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file.

The issues of:  (1) entitlement to higher initial disability ratings for an acquired psychiatric disorder, currently rated as 30 percent disabling since January 14, 2002, 50 percent disabling since February 21, 2008, and 70 percent disabling since March 30, 2010; and, (2) entitlement to an effective date earlier than March 30, 2010, for the award of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran separated from the active military service in March 1989, and did not raise a claim of entitlement to service connection for an acquired psychiatric disorder within one year of discharge.

2.  In November 1998, the Veteran first raised a claim of entitlement to service connection for an acquired psychiatric disorder.

3.  An unappealed June 1999 rating decision denied the claim of entitlement to service connection for an acquired psychiatric disorder, after considering the correct facts, as they were known at the time, and appropriately applying the law as then in effect.  The Veteran was notified of this decision in a July 1999 notice letter.

4.  In correspondence received on January 14, 2002, the Veteran requested that his claim of entitlement to service connection for an acquired psychiatric disorder be reopened.

5.  In a March 2010 rating decision, service connection for an acquired psychiatric disorder was granted, retroactively effective from January 14, 2002.

6.  No communication or medical record following the July 1999 notice letter, and prior to January 14, 2002, may be interpreted as an informal claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for an effective date prior to January 14, 2002, for the award of service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5103A, 5107, 5110, 5126, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.326(a), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for an acquired psychiatric disorder.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letters provided in December 2002 and April 2006 before the grant of service connection for an acquired psychiatric disorder were legally sufficient, VA's duty to notify in this case is satisfied.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  A VA medical opinion is unnecessary in this case.  
For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Earlier Effective Date Claim

An April 2009 Board decision granted service connection for an acquired psychiatric disorder.  A March 2010 rating decision then implemented the Board's grant, and assigned an effective date of January 14, 2002.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active military service in March 1989.  It is not in dispute that he failed to submit a claim of entitlement to service connection for an acquired psychiatric disorder within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.

It is observed that the Veteran initially raised a claim of entitlement to service connection for an acquired psychiatric disorder in November 1998.  The claim was denied by the RO in a June 1999 rating decision.  The Veteran was notified of this rating decision in a July 1999 notice letter.  In response, the Veteran did not perfect the appeal.  As such, the June 1999 rating action is final.  See 38 U.S.C.A. § 7105.  The effect of this finality is to preclude an award of an effective date prior to that denial.

Based on the foregoing, any effective date awarded in the present case must follow June 1999.  Moreover, as previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's request to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder on January 14, 2002.  Thus, that date serves as the date of claim.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the January 14, 2002, date selected by the RO is the earliest possible effective date.  The reason for this is that if the entitlement arose prior to January 14, 2002, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after January 14, 2002, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record after the last final rating decision in June 1999, but prior to January 14, 2002, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2013).

After reviewing the record, the Board concludes that there are no testimonial documents submitted between June 1999 and January 14, 2002, indicating an intent to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  The only document submitted between this time period is an October 2001 statement by the Veteran, requesting a copy of his claims file.  He does not express an intent to file a claim for service connection for an acquired psychiatric disorder in this statement.  There are no other documents of record during this time period.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's January 14, 2002, claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for an acquired psychiatric disorder was filed earlier than January 14, 2002.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, the presently assigned effective date of January 14, 2002, is appropriate and there is no basis for an award of service connection for an acquired psychiatric disorder prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
ORDER

Entitlement to an effective date earlier than January 14, 2002, for the award of service connection for an acquired psychiatric disorder is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

Initially, in regards to the Veteran's initial rating claim, the Veteran's last VA examination to assess the current severity of his acquired psychiatric disorder was in February 2011.  This evidence is inadequate to assess the Veteran's current levels of severity, since this examination is now over three years old.  Therefore, a new VA psychiatric examination is required to assess the current level of severity of the Veteran's service-connected acquired psychiatric disorder.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, regarding the TDIU claim, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation. 

Based upon the Rice decision, the Board finds that the Veteran has had a claim of entitlement to TDIU pending since January 14, 2002, the date of his service connection claim for an acquired psychiatric disorder.  The Veteran is currently in receipt of a TDIU, effective March 30, 2010, the date he met the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).  The Veteran seeks an earlier effective date for this TDIU grant; thus, the Veteran seeks a TDIU on an extraschedular basis prior to March 30, 2010.  38 C.F.R. § 4.16(b).  Prior to March 30, 2010, the evidence of regulations suggests that the Veteran was unemployable due to his service-connected acquired psychiatric disorder.  Specifically, the Veteran was awarded SSA disability benefits for his acquired psychiatric disorder, effective January 2003.  In a May 2012 statement, the Veteran's representative stated that the Veteran had not held a job since October 2001.  If, as here, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. 
§ 4.16(a) prior to March 30, 2010, he still may receive a TDIU on an extraschedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Given the evidence of unemployability for the time period prior to March 30, 2010, the Board finds that a remand is required in order to afford the Veteran a VA psychiatric examination and medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's sole service-connected disability - acquired psychiatric disorder - prior to March 30, 2010.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A VA examination and medical opinion in this regard has not yet been afforded to the Veteran.  Additionally, a remand is required for the issue to be referred to the Compensation and Pension Service Director for extraschedular consideration.

Finally, the most recent treatment records from the VA Medical Center (VAMC) in  St. Louis, Missouri, are dated from January 2012.  On remand, all pertinent VA treatment records since this date should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in St. Louis, Missouri, dated since January 2012 that have not been secured for inclusion in the record.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Provide a VA psychiatric examination to the Veteran in order to evaluate the severity of his service-connected acquired psychiatric disorder.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Code 9434.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner must also provide an opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected acquired psychiatric disorder, prior to March 30, 2010.

The opinion should address whether his service-connected disability alone was so disabling prior to March 30, 2010, as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary tests should be conducted.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Refer the question of whether the Veteran is entitled to the assignment of an extraschedular disability rating for his TDIU, prior to March 30, 2010, to the VA Director of the Compensation and Pension Service.  The referral is mandatory.  Please note that the Board has determined that a claim of entitlement to TDIU has been pending since January 14, 2002.  The Director of the Compensation and Pension Service is requested to provide adequate reasons and bases for the decision made.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


